Case: 11-41292     Document: 00511891088         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 11-41292
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUSTAVO GONZALEZ-MENDOZA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-309-1


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Gustavo Gonzalez-Mendoza
raises an argument that he concedes is foreclosed by United States v.
Lopez-Ortiz, 313 F.3d 225, 229-31 (5th Cir. 2002), which held that errors
involving discretionary relief in immigration proceedings do not render the
proceedings fundamentally unfair so as to amount to a denial of due process. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-41292   Document: 00511891088      Page: 2   Date Filed: 06/19/2012

                                No. 11-41292

      The Government’s motion for summary affirmance is GRANTED, its
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                      2